Citation Nr: 0022049	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of a right (major) acromioclavicular 
separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1982 to December 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for status post right (major) shoulder separation 
and assigned a noncompensable disability evaluation with an 
effective date of February 9, 1995.  In a December 1996 
Supplemental Statement of the Case (SSOC), the evaluation was 
increased to 10 percent, with an effective date of February 
9, 1995.  By rating decision dated in July 1997, the RO 
increased the evaluation to 20 percent, effective February 9, 
1995 and the disability was recharacterized as residuals of 
right (major) acromioclavicular separation.  In December 
1997, the Board remanded this matter to the RO for additional 
development.  Such development having been completed, this 
matter has been returned to the Board for resolution.

The Board initially notes that in addition to the claim of 
entitlement to a higher initial disability evaluation for the 
residuals of a right shoulder disability, the issue of the 
veteran's entitlement to an increased disability evaluation 
for the residuals of a left ankle injury was also certified 
for appeal.  However, in a June 1999 statement, the veteran 
withdrew his appeal regarding this issue.  

Additionally, a review of the record shows that in a VA Form 
21-4142 dated in August 1998, the veteran appears to raise a 
claim of entitlement to service connection for depression.  
This matter was not prepared for appellate review and is not 
currently pending before the Board.  Accordingly, it is 
referred to the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's residuals of a right (major) 
acromioclavicular separation disability is currently 
manifested by tenderness of the acromioclavicular joint and 
at the rotator cuff insertion on the humerus, palpable 
clicking, and painful motion with range of motion not limited 
beyond the shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right (major) acromioclavicular separation 
have not been met.  38 U.S.C.A. § §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5203-5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial 
disability evaluation in excess of 20 percent for residuals 
of a right (major) acromioclavicular separation.  
Historically, by rating decision dated August 1995, the RO 
granted service connection and assigned a noncompensable 
disability evaluation for the veteran's residuals of the 
veteran's right (major) acromioclavicular separation with an 
effective date of February 9, 1995.  Thereafter, the veteran 
perfected an appeal giving rise to the current appeal.

As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in August 1995.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board concludes 
that all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Evidence relevant to a determination of the level of severity 
of the residuals of the veteran's right acromioclavicular 
separation from February 9, 1995 to the present includes 
service medical records, VA treatment records and VA 
examination reports.  Service medical records indicate that 
the veteran first separated his right shoulder in August 
1985.  He was unable to abduct secondary to pain.  X-rays 
were negative and there was no obvious joint deformity.  

The next documented treatment for the veteran's right 
shoulder symptomatology is in March 1995.  A March 1995 VA 
examination report shows that the veteran presented with 
subjective complaints of pain, and recurrent snapping and 
cracking in his shoulder.  The veteran was noted to be right 
handed.  Physical examination revealed some prominence of the 
distal end of the clavicle.  The veteran had full motion of 
the shoulder, with some pain on rotation.  X-rays revealed an 
acromioclavicular distance somewhat wider than usual, but no 
other osseous abnormality was observed.  The veteran was 
diagnosed with right acromioclavicular separation.

The veteran was afforded a hearing at the RO in September 
1996.  At that time, he testified that he was unemployed and 
unable to work in the construction industry because of 
shoulder and ankle injuries.  He also stated that with regard 
to his right shoulder, he experiences pain, limited motion 
and the feeling that his shoulder is coming out of joint.  He 
described experiencing pain with circular motions and when 
lifting his right arm above his shoulder.  He also testified 
to experiencing occasional numbness in his right shoulder 
after sleeping and toward the end of the day.  He indicated 
that he takes Tylenol for his pain and that his pain is 
exacerbated by humid weather.  

The record reveals that from approximately January 1996 to 
October 1996, the veteran was residing in VA sponsored 
transitional housing.  During this time, he was employed and 
working in a position sponsored by the transitional housing 
program.  He also attended regular psychotherapy and was 
involved in other efforts to maintain his sobriety and deal 
with substance abuse issues.  In the evenings, the veteran 
was attending classes in pursuit of a degree in business. 

An October 1996 VA MRI of the veteran's right shoulder 
revealed a subchondral cyst with a small Hill-Sachs 
deformity, noted to be more than likely related to the 
veteran's history of dislocations.  There was no evidence of 
a rotator cuff tear, effusion or impingement.  The veteran 
sought physical therapy for his shoulder injury in December 
1996.  At that time, his primary complaint was that he was 
unable to play sports due to his shoulder pain. 

The veteran was afforded another hearing at the RO in March 
1997.  During the hearing, he testified that he continued to 
seek regular treatment for his right shoulder at the Jamaica 
Plain VA Medical Center (VAMC).  He described experiencing 
constant throbbing pain even during his sleep.  He testified 
that his motion is very limited, especially when he attempts 
to lift his arm above his head.  He also testified that since 
his original injury, he has experienced multiple separations 
of his right shoulder ranging in severity from slight to 
moderate.  He specifically testified that he has experienced 
an increase in the limitation of motion of his shoulder since 
an August 1996 separation.  With regard to employment, the 
veteran testified that he was previously employed in the 
construction industry.  However, because of his shoulder, 
construction work became too physically demanding and the 
veteran indicated that he chose to return to school to pursue 
a career change.  He stated that his shoulder pain also 
limits his ability to participate in recreational activities. 

An April 1997 VA, orthopedic outpatient treatment record 
indicates that the veteran had tenderness, crepitus on motion 
and impingement of the right shoulder.  He had mild pain on 
resistance.  It was reported that there was no apprehension.  
The option of a right distal clavicle resection and 
acromioplasty was discussed.

An April 1997 VA examination report reveals that the veteran 
presented with complaints of ongoing shoulder pain and he 
indicated that he would soon be undergoing a right distal 
clavicle resection and acromioplasty.  An October 1996 MRI 
was reviewed and showed the tendons were intact without 
evidence of impingement.  On physical examination, the 
veteran had abduction of the right shoulder with pain from 90 
to 180 degrees.  He had painful forward flexion from 90 to 
180 degrees and normal backward extension.  External rotation 
with his elbow flexed at 90 degrees was normal.  Internal 
rotation elicited pain.  There was tenderness on palpation of 
the right acromioclavicular joint and the AC joint was 
prominent.  The veteran was diagnosed with status post 
traumatic right acromioclavicular joint separation in 1985 
and asymmetry of the right distal clavicle with bony 
prominence and tenderness requiring right distal clavicle 
resection and acromioplasty of the right shoulder in the 
immediate future.  

Pursuant to the December 1997 Board remand, the veteran was 
afforded another VA examination in November 1998.  At that 
time, it was indicated that his primary complaint was his 
left ankle, not his right shoulder.  With regard to his 
shoulder, the veteran complained of stiffness, pain on use 
and a clicking noise.  The veteran reported that the pain 
became quite severe on use, particularly whenever he 
attempted to do anything with his arm over his head.  He 
related that he was attempting to reach his VA doctor to 
schedule a resection of his distal clavicle, but had not yet 
reached him.   The veteran reported that he was unemployed, 
although he had been employed for a period of time in 1996 
while in a rehabilitation program.  Physical examination 
revealed some prominence of the distal end of the clavicle 
and some osteophyte formation at the acromioclavicular joint.  
It appeared to be separated clinically.  There was tenderness 
at the acromioclavicular joint and at the rotator cuff 
insertion on the humerus anteriorly.  The veteran had flexion 
and abduction to 110 degrees associated with a clicking noise 
when he raised him arm above 90 degrees.  The clicking noise 
was noted to be palpable, but not audible.  He had external 
rotation to 90 degrees and internal rotation restricted to 45 
degrees at the level of the L2 vertebra.  All of these 
motions were accompanied by pain.  X-rays were normal with no 
evidence of acromioclavicular separation.  The veteran was 
diagnosed with separation of the right acromioclavicular 
joint with degenerative/traumatic arthritis of the right 
acromioclavicular joint, limitation of motion and pain on 
motion.  The VA examiner indicated that the veteran's 
complaints of pain are supported by adequate pathology and 
visible behavior.  He stated that it was possible that the 
veteran's range of motion could be decreased up to 50 percent 
during a flare-up.    

The RO has evaluated the veteran's residuals of a right 
(major) acromioclavicular separation as being 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201 
(1999).  Diagnostic Code (DC) 5201 provides for a 20 percent 
rating for limitation of motion of the major arm to shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm midway between the side 
and shoulder level.  A 40 percent evaluation is warranted for 
the major arm with limitation of motion to 25 degrees from 
the side.  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

DC 5202, evaluation of impairment of the humerus, provides 
for a 20 percent evaluation for malunion with moderate 
deformity of the major arm or where there is recurrent 
dislocation of the major extremity at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level.  A 30 percent evaluation is assignable 
when there is malunion with marked deformity or recurrent 
dislocation of the major extremity at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation is warranted for fibrous 
union of the major arm.  A 60 percent evaluation is 
assignable for nonunion (false flail joint) of the major arm 
and an 80 percent evaluation is assignable for loss of the 
head of the major arm (flail shoulder). 

Under the provisions of DC 5203, impairment of the clavicle 
or scapula,  a maximum 20 percent evaluation is provided 
where there is dislocation or where there is nonunion with 
loose movement.

In this case, considering the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5201, 5202 and 5203 with the clinical 
evidence summarized above, the Board concludes that the 
criteria for a rating higher than 20 percent are not met.  
The Board finds that the veteran is not entitled to a higher 
initial evaluation for any period during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 127.  The clinical 
evidence of record shows that the veteran has full external 
rotation, half the normal range of internal rotation, and 
moderately impaired flexion and abduction.  The veteran has 
flexion and abduction to 110 degrees, with normal flexion and 
abduction being to 180 degrees.  There is no evidence to show 
that the veteran has limitation of motion to a degree that 
warrants an evaluation in excess of 20 percent under DC 5201.  
The veteran has been repeatedly described as having arm 
motion at least to shoulder level with complaints of pain 
when he raises his arm above the shoulder.  The veteran has 
reported continuous pain, numbness, and limited mobility of 
his right shoulder and the objective evidence shows that the 
veteran has pain associated with range of motion.  However, 
even when accounting for a 50 percent loss of motion during 
flare ups, as described during the November 1998 VA 
examination, the veteran is still not shown to meet the 
criteria for a rating higher than 20 percent under any of the 
applicable rating codes.  See 38 C.F.R. § 4.71, Plate I.

Further, beyond the statements of the veteran, there is no x-
ray or other objective clinical evidence of recurrent 
dislocation with frequent episodes and guarding of all arm 
movements, or fibrous union of the humerus.  Accordingly the 
veteran does not meet the criteria for an evaluation in 
excess of 20 percent under DC 5202.  Finally, the Board notes 
that a 20 percent evaluation is the highest evaluation 
available under DC 5203.  Thus, the evidence does not support 
a basis upon which to grant an evaluation in excess of 20 
percent under DC 5201, 5202 or DC 5203.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion and has considered the veteran's 
complaints and the examiners findings in regard to flare ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran has limited motion due to pain, the Board concludes 
that the veteran's shoulder disability more nearly 
approximates the criteria for the currently assigned 20 
percent evaluation and he is not entitled to a higher 
evaluation on the basis of the objective evidence of record. 

The Board has also considered whether the veteran is entitled 
to an extraschedular evaluation in this matter.  The veteran 
has alleged on several occasions that he is no longer able to 
work in the construction industry because of his ankle 
disabilities and because of his shoulder disabilities.  As a 
result, he has returned to school to obtain a college degree 
and to pursue another career.  The Board notes that 38 C.F.R. 
§ 4.1 (1999) entitled "Essentials of evaluative rating," 
provides in pertinent part that,

[t]he percentage ratings represent as far 
as can practicably be determined the 
average practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from excarbations or 
illnesses proportionate to the severity 
of the several grades of disability 
(emphasis added).

This provision indicates that the schedular criteria are 
specifically meant to compensate veterans for considerable 
loss of working time.  The fact that the veteran is no longer 
able to engage in manual labor inherent to the construction 
industry and that he has opted to return to school in order 
to obtain a degree to start another career, is not, in and of 
itself sufficient evidence to render impracticable the 
applicability of the regular schedular standards.  While the 
veteran claims to have been unemployed as a result of his 
shoulder disability, the record also reflects that he has 
been involved in a rehabilitation program and that he was in 
fact employed during that time.  Further, the veteran has 
frequently attributed his unemployment, or inability to 
pursue employment in the construction industry not only to 
his shoulder disability, but also to his ankle disabilities.  
Additionally, the veteran has not submitted evidence from 
employers or from a physician indicating that he has lost an 
inordinate amount of time from work as a result of his 
service connected shoulder disability or that it markedly 
affects his ability to perform job duties.  Therefore, the 
Board concludes that the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
initial disability evaluation in excess of 20 percent.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  In this case the Board finds that the preponderance 
of the evidence is against the veteran's claim.  The veteran 
may always advance a new claim for an increased evaluation 
should the severity of his shoulder disability increase in 
the future. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right (major) acromioclavicular separation 
is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


